Citation Nr: 0316327	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for a claimed heart 
condition.  

3.  Entitlement to service connection for claimed numbness in 
the arms.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
claimed back disability.  

5.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
claimed right shoulder disability.  

6.  Whether new and material evidence has been submitted 
sufficient to reopen the  claim of service connection for the 
claimed residuals of dental trauma.  

7.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
claimed prostate disorder, to include as due to exposure to 
Agent Orange.  

8.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
claimed peripheral neuropathy, to include as due to exposure 
to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had active military service from November 1953 to 
June 1974.  His active duty included service in the Republic 
of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1999 decision by the RO.  

In December 2000, the Board remanded this matter to the RO 
for further development and adjudication.  

The Board notes that claims of service connection for a back 
disability, a right shoulder disability, a dental disability, 
a prostate disability and peripheral neuropathy were 
previously denied by the RO in an unappealed decisions.  In 
the currently appealed decision the RO apparently failed to 
consider these prior decisions.  

Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening these five claims before considering the claim 
on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 2002); 
Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the issues 
in appellate status are as listed hereinabove.  

Finally, it is noted that the claim of service connection for 
numbness in the arms will be addressed in the REMAND portion 
of this decision, as will a claim of service connection for a 
back disability (in light of the action hereinbelow).  



FINDINGS OF FACT

1.  The veteran is not shown to have currently diagnosed 
hypertension related to his service or otherwise due to any 
event in service.  

2.  The veteran is not shown to have a currently diagnosed 
heart disorder related to his service or otherwise due to any 
event in service.  

3.  In an October 1978 decision, the RO denied the claims of 
service connection for a back disability and right shoulder 
disability.  This was the last disallowance of each of these 
claims on a direct basis.  

4.  In a November 1995 decision, the RO denied the claim of 
service connection for a dental disability.  This was the 
last disallowance of this claim.  

5.  In a December 1996 decision, the RO denied the claims of 
service connection for a prostate disorder and peripheral 
neuropathy, including as due to exposure to Agent Orange.  
This was the last disallowance of each of these claims.  

6.  With regard to the claims of service connection for a 
back disability and right shoulder disability, the evidence 
added to the record since October 1978 decision, includes 
that which is relevant and probative of the issues at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of these claims.  

7.  The veteran currently is shown to have a right shoulder 
disorder that likely had its onset in service.  

8.  With regard to the claim of service connection for the 
residuals of dental trauma, the additional evidence 
associated with the claims file since November 1995 does not 
bear directly and substantially upon the specific matter 
under consideration and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide this claim.  

9.  With regard to the claims of service connection for a 
prostate disorder and peripheral neuropathy, to include as 
due to exposure to Agent Orange, the additional evidence 
associated with the claims file since December 1996 does not 
bear directly and substantially upon these specific matters 
under consideration and is not, by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide these claims.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by hypertension due to disease or injury that was incurred in 
or aggravated by service; nor may any be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.07, 3.309 (2002).  

2.  The veteran is not shown to have a heart disability due 
to disease or injury that was incurred in or aggravated by 
service; nor may any be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

3.  The October 1978 RO decision that denied the claims of 
service connection for a back disability and a right shoulder 
disability is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2002).  

4.  The November 1995 RO decision that denied the claim of 
service connection for dental disability is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2002).  

5.  The December 1996 RO decision that denied the claims of 
service connection for a prostate disability and peripheral 
neuropathy, to include as due to exposure to Agent Orange, is 
a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

6.  The evidence submitted in support of the attempt to 
reopen the claims of service connection for a back disability 
and right shoulder disability is new and material, and these 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  

7.  The veteran's right shoulder disability is due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303 (2002).  

8.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for the residuals of 
dental trauma is not new and material, and this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  

9.  The evidence submitted in support of the attempt to 
reopen the claims of service connection for a prostate 
disability and peripheral neuropathy, including as due to 
exposure to Agent Orange, is not new and material, and these 
claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Introduction

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
the new law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  


The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  

Regarding the "new and material evidence" claims listed 
hereinabove, the Board points out that, while the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

The application to reopen the above referenced claims prior 
to that date, and as such, the version of 3.156(a) in effect 
prior to August 29, 2001 is for application.  That 
notwithstanding, the regulations implementing the VCAA do not 
otherwise create an exception to the applicability dates with 
respect to VA notification in cases of claims to reopen a 
finally decided claim.  

In any event, in this case, the RO has considered the claims 
on appeal subsequent to the above-noted change in the law and 
implementing regulations, as reflected by a November 2002 
Supplemental Statement of the Case (SSOC).  

The SSOC contained the pertinent laws and regulations 
governing these claims as well as the reasons for the denial 
of these claims.  The Board is not precluded from proceeding 
to an adjudication of these claims as the requirements of 
such authority have been satisfied.  

Specifically, in addition to the SSOC noted hereinabove, the 
record reflects that the veteran was notified of the dictates 
of the VCAA by the Board remand of December 2000, and in 
December 2001 was sent a letter by the RO, which explained, 
among other things, the VCAA.  

In this letter the veteran was notified, essentially, of the 
evidence necessary to substantiate the claims, what evidence 
he was being expected to obtain and submit, and what evidence 
the RO would attempt to obtain/assist in obtaining; and, what 
evidence had been obtained by the RO.  

As well, the veteran was sent a Statement of the Case in 
March 1999 and an SSOC that also, essentially, contained the 
pertinent law and regulations governing these claims as well 
as the reasons for the denial of these claims.  

Hence, the veteran has been provided notice of the 
information and evidence necessary to substantiate the claims 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and he 
has been afforded ample opportunity to submit such 
information and evidence.  

It is also noted that upon receipt of the claim which 
ultimately led to this appeal, several pertinent VA 
examinations were accomplished, and that during the course of 
the appeal, to include subsequent and pursuant to the 
December 2000 Board remand, additional relevant evidence was 
associated with the claims folder.  

There is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations.  As 
such, the veteran will not be prejudiced as a result of the 
Board deciding these claims.  

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis 
or cardiovascular renal disease (to include hypertension), a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for 
arthritis and cardiovascular renal disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).  

In addition, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Among the listed diseases are 
prostate cancer and acute and subacute peripheral neuropathy.  
For purposes of this section, however, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2 (2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, is 
the case with the veteran in this matter, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service. 38 U.S.C. § 1116(f), as added by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 C.F.R. § 3.307(a)(6) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) must all have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. § 1116 (West 2002).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In an October 1978 decision, the RO denied the veteran's 
original claims of service connection, on a direct basis, for 
a back disability and for a bilateral shoulder disability.  

The RO pointed out that, while the service medical records 
showed that the veteran suffered an acute back strain in 1961 
(with negative X-rays) and complained of right shoulder pain 
in 1960 and 1961, no clinical findings were made on 
contemporaneous VA examination regarding any alleged residual 
disability.  

In a November 1995 decision, the RO denied the veteran's 
claim of service connection (for treatment) for a dental 
disability, noting that the veteran's service medical records 
did not show dental trauma in service as alleged by the 
veteran.  

In a December 1996 decision, the RO denied the veteran's 
claim of service connection for a prostate disorder and 
peripheral neuropathy, to include as secondary to exposure to 
Agent Orange.  The RO noted that, while prostate cancer was 
among the diseases presumed to have resulted from exposure to 
Agent Orange in service, a prostate disability (other than 
cancer) was not among such diseases; and that a prostate 
disorder was not shown to have been incurred in service.  

In addition, the RO found that peripheral neuropathy was not 
shown to have been incurred in service and that presumptive 
service connection was not warranted for peripheral 
neuropathy as the disability was not shown to have been 
present within weeks or months of exposure to a herbicide 
agent and resolves within two years of date on onset 

Although notified of the RO decisions of October 1978, 
November 1995, and December 1996, the veteran did not appeal 
these decisions.  Hence, they are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

In January 1999, the veteran applied to reopen the claims of 
service connection for a claimed back disability, right 
shoulder disability, a dental disability, prostate disability 
secondary to Agent Orange exposure, peripheral neuropathy 
secondary to Agent Orange exposure; and filed claims of 
service connection for hypertension, a heart disability and 
numbness in the arms.  

Regarding the applications to reopen claims of service 
connection for the claimed back disability, right shoulder 
disability, a dental disability, prostate disability 
secondary to Agent Orange exposure, peripheral neuropathy 
secondary to Agent Orange exposure, the Board is required to 
give consideration to all of the evidence received since the 
last disallowance of each claim on any basis.  Evans. 


New and Material Evidence

a.  A low back disability

The relevant evidence received since the October 1978 
decision includes various VA medical records and records of 
treatment received at an Army hospital.    

Among these records is an October 1986 radiology report which 
reflects that X-ray studies taken of the back showed minimal 
end plate spurring of the lower lumbar spine, and that on 
examination of April 1991, the veteran was diagnosed with 
chronic lower back syndrome.  

Further, X-ray studies taken in November 2000 revealed 
degenerative changes in the lower lumbar spine.  Various 
other outpatient treatment records reflect "diagnoses" of 
low back pain and the like. 

While this newly submitted medical evidence does not present 
a nexus between the claimed back disability and any event 
during his service (to particularly include a back injury 
sustained in November 1961), it nevertheless provides 
evidence that the veteran may indeed currently suffer from a 
back disability, which was not apparent at the time of the 
October 1978 RO decision.  

The Board thus finds that new and material evidence has been 
received sufficient to reopen the claim of service connection 
for a back disability.  This evidence is not only new, but is 
also material because it provides evidence suggesting that 
the veteran suffers from a back disability.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2002).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
for service connection for a back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  
At this point, however, the Board finds that further 
development of the claim is necessary prior to appellate 
review.  


b.  A right shoulder disability

The relevant evidence received since the October 1978 
decision includes various VA medical records and records of 
treatment received at an Army hospital.    

From a review of this evidence (some of which will be 
explained hereinbelow) the Board finds that new and material 
evidence has been received sufficient to reopen the claim of 
service connection for a right shoulder disability.  

This evidence is not only new, but is also material because 
it provides evidence suggesting that the veteran suffers from 
a right shoulder disability.  Thus, this evidence is relevant 
and probative to the issue at hand and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2002).  

Having determined that new and material evidence has been 
added to the record, the veteran's previously denied claim 
for service connection for a right shoulder disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  The Board will now address this claim on 
the merits.  

As alluded to hereinabove, the veteran's service medical 
records reflect that he injured his shoulder while in 
service.  Specifically, the record reflects that in November 
1960 he presented to the orthopedic clinic with a complaint 
of right shoulder pain with certain motion of two weeks 
duration.  

In January 1961, he presented on at least two occasions with 
complaints of shoulder pain and appears to have been 
diagnosed (the record is somewhat illegible) with myositis.  
It does not appear that he was treated again for any right 
shoulder problems while in service, suggesting the complaints 
and injuries documented were acute and transitory and 
resolved without residual disability.  

A February 1999 VA radiology report reflects that X-ray 
studies of the right shoulder revealed minimal 
acromioclavicular joint hypertrophy, mild glenohumeral joint 
degeneration, and mild sclerosis at the rotator cuff 
insertion.  It was concluded that there were degenerative 
changes in the shoulder.  

A VA orthopedic examination was accomplished in February 
1999, the report of which reflects that the veteran gave a 
history of injuring his left shoulder in service, in 1961, 
and that both shoulders have been painful since that time.  
The examination revealed slightly diminished range of motion 
of the right shoulder, tenderness over the anterior acromion 
and anterior glenohumeral joint, and a positive impingement 
sign.  

The examiner's impression was that the veteran sustained an 
injury to the right shoulder as noted in the claims folder, 
and continued to have pain, and now signs and symptoms, 
consistent with glenohumeral and acromioclavicular joint 
arthritis with impingement syndrome which had limited the 
shoulder motion.  The examiner reiterated that the inservice 
injury reported by the veteran was documented in the claims 
folder.  

In view of the applicable law and the evidence discussed 
hereinabove, the Board, resolving all doubt in favor of the 
veteran, concludes that it has been sufficiently demonstrated 
that the veteran as likely as not suffers from a right 
shoulder disability due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  As such, service connection for a 
right shoulder disability is granted.  

Specifically, the examiner who reviewed the claims folder and 
examined the veteran in February 1999 seems to be of the 
opinion that the right shoulder injuries documented in the 
service medical records ultimately resulted in his current 
disability.  


c.  Residuals of dental trauma.

As noted hereinabove, November 1995 decision, the RO denied 
the veteran's claim of service connection (for treatment) for 
a dental disability, noting that the veteran's service 
medical records did not show dental trauma in service as 
alleged by the veteran. 

The newly submitted evidence - save the veteran's statement 
contained in the Notice of Disagreement - does not serve to 
establish that the veteran suffered a dental injury in 
service or has claimed residuals of dental trauma incurred in 
service or otherwise.  Indeed, these records do not discuss 
the claimed residuals of dental trauma or any dental 
disability at all.  

As such, the evidentiary record is not material.  It cannot 
bear directly and substantially upon the specific matter 
under consideration, i.e., whether the veteran actually 
suffers from the residuals of inservice dental trauma, and 
thus is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

In sum, the additional "evidence" (i.e. the notice of 
disagreement) does not constitute new and material evidence 
sufficient to reopen the veteran's claim of service 
connection for the residuals of dental trauma.  

To the extent that the veteran is claiming that he indeed 
suffers from such residuals and that they are related to 
service, it is again pointed out that unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Moray, 5 Vet. App. 
211, 214 (1993).  

The additional medical evidence arguably new in the sense 
that that it previously was not before agency adjudicators.  
However, as noted, the evidence does not show that the 
veteran suffers from the residuals of dental trauma, related 
to service or otherwise.  Hence, such evidence is not 
material for purposes of reopening the claim.  


d.  Claimed prostate disability, to include as due to 
exposure to Agent Orange.

As noted hereinabove, in December 1996 the RO denied the 
veteran's claim of service connection for a prostate 
disability secondary to exposure to Agent Orange, noting 
that, while prostate cancer was among the diseases presumed 
to have resulted from exposure to Agent Orange in service, a 
prostate disorder (other than cancer) was not among such 
diseases.  

The Board points out that the evidence of record at the time 
of this decision indicated that the veteran suffered from 
chronic prostatitis but that no malignancy was found on 
biopsy (see, for example, March 1988 and November 1981 
outpatient treatment records, respectively, from an Army 
hospital).  

The Board also notes that there is no indication in the 
service medical records, nor has the veteran alleged, that he 
was treated for or complained of any prostate disorder while 
on active duty.  

The relevant, new evidence received since the December 1996 
decision (i.e. as opposed to copies of records previously of 
record) includes various VA medical records and records of 
treatment received at an Army hospital.  

A March 1993 Army hospital report reflects that a needle 
biopsy ruled out prostate carcinoma.  An April 1993 report 
reflects that the veteran was admitted to that facility with 
progressive symptoms of chronic prostatitis and underwent a 
transurethral resection of the prostate without 
complications.  Follow up records simply indicate that the 
veteran carried a diagnosis of prostatitis.  

A VA genitourinary examination was accomplished in January 
1999, the report of which reflects that the claims file was 
reviewed and documents the veteran's relevant medical 
history, to include the April 1993 transurethral resection.  

The examination revealed that the prostate was normal in size 
and consistency.  A relevant diagnosis of history of benign 
prostatic hypertrophy status post transurethral resection of 
the prostate was indicated.  
 
The newly submitted medical evidence does not present a nexus 
between the claimed prostate disability and any event during 
the veteran's service.  The newly submitted evidence 
indicates that the veteran suffers from prostatitis and not 
cancer of the prostate, facts that were previously before the 
RO in the December 1996 decision.  None of this evidence 
suggests that the veteran's prostatitis had its onset, or is 
otherwise related to, his period of military service.  

As such, this evidence is not material.  It does not bear 
directly and substantially upon the specific matter under 
consideration, i.e., whether a prostate disorder was incurred 
in service or within a year of the veteran's separation from 
service, and thus is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Thus, new and material evidence sufficient to reopen the 
veteran's claim of service connection for a prostate disorder 
has not been presented.  The additional medical evidence is 
new in the sense that that it previously was not before 
agency adjudicators.  

However, it does not suggest that a prostate disability had 
its onset in, or is otherwise related to, the veteran's 
service.  Hence, such evidence is not material for purposes 
of reopening the claim.  

With that said, it is pointed out that continued statements 
to the effect that the veteran suffers from a prostate 
disability as secondary to exposure to Agent Orange also 
cannot constitute new and material evidence.  

Again, and as correctly noted by the RO in December 1996, 
prostate disabilities other than prostate cancer are not 
among those disabilities warranting presumptive service 
connection under the law and regulations pertaining to 
veterans who were exposed to herbicides in service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002); See Akins v. Derwinski, 1 Vet. App. 228, 230 (1991); 
Jensen v. Brown, 6 Vet. App. 27, 28 (1994) (where a change in 
law and regulations - i.e. if prostate disabilities were 
added to the applicable regulations - may be the functional 
equivalent of new and material evidence and may provide a 
basis for reopening a claim).  


e.  Claimed peripheral neuropathy, to include as due to 
exposure to Agent Orange

As noted hereinabove, in the December 1996 decision, the RO 
denied the veteran's claim of service connection for 
peripheral neuropathy secondary to exposure to Agent Orange, 
finding that peripheral neuropathy was not shown to have been 
incurred in service and that presumptive service connection 
was not warranted for the disability as it was not shown to 
have been present within weeks or months of exposure to a 
herbicide agent and resolved within two years of date on 
onset.  

The Board points out that evidence of record at the time of 
this decision included the service medical records, which 
were negative for complaints of or treatment for peripheral 
neuropathy.  

In addition, there was no evidence that indicated a clear 
diagnosis of the disability, to include on examination of 
April 1991, the report of which indicates that "[t]here is 
no clear peripheral neuropathy."  There was some evidence of 
record indicating the veteran complained of having leg 
numbness; however, there was no indication that this was a 
manifestation of peripheral neuropathy.  

The relevant, new evidence received since the December 1996 
decision includes VA medical records.  A September 1999 VA 
electromyographic (EMG) study report reflects that studies 
were abnormal and resulted in an assessment of mild 
peripheral polyneuropathy.  

In addition, the veteran was hospitalized in May 2000 after 
suffering a subarachnoid hemorrhage after a fall, and the VA 
hospital report lists peripheral neuropathy among the various 
diagnosis indicated.  

In December 2000, the veteran was admitted to a VA Medical 
Center (VAMC) after having had a seizure, and a past medical 
history listed peripheral neuropathy among other 
disabilities.  

While the newly submitted medical evidence does, for the 
first time, present a clear diagnosis of peripheral 
neuropathy, it does not indicate or even suggest that the 
disability had its onset, or is otherwise related to, the 
veteran's period of military service.  

As such, this evidence is not material.  It does not bear 
directly and substantially upon the specific matter under 
consideration, i.e., whether peripheral neuropathy was 
incurred in service, and thus is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Thus, new and material evidence sufficient to reopen the 
veteran's claim of service connection for peripheral 
neuropathy has not been presented.  The additional medical 
evidence is new in the sense that that it previously was not 
before agency adjudicators.  However, it does not suggest 
that the peripheral neuropathy had its onset in, or is 
otherwise related to, the veteran's service.  Hence, such 
evidence is not material for purposes of reopening the claim.  

With that said, it is pointed out that the veteran's main (if 
not only) contention is that peripheral neuropathy resulted 
from his exposure to Agent Orange.  This contention cannot 
constitute new and material evidence.  

Again, and as correctly noted by the RO in December 1996, the 
veteran is not entitled to a presumption that his peripheral 
neuropathy, which was not first manifest until years after he 
separated from service, because, as noted, for the purposes 
of presumptive service connection in this regard, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to a herbicide agent and resolves within two years 
of date on onset.  38 C.F.R. § 3.309(e), Note 2 (2002).  


Service Connection Issues

Claimed hypertension and a heart disorder

The Board noted that the veteran's service medical records 
are negative for any diagnoses or treatment for hypertension 
or a heart disorder.  The following blood pressure reading 
were made during the course of the veteran's service: 120/68 
on enlistment examination of November 1953; 120/80 on 
examination of March 1958; 122/68 on examination of November 
1961; 124/80 on examination of April 1964; 112/78 on 
examination of September 1965; 120/80 on examination of 
December 1970; 128/86 on examination of December 1972; and 
130/86 on retirement examination of May 1974.  This May 1974 
retirement examination report also reflects that the 
veteran's heart was normal.  

A review of the post-service medical evidence reveals that, 
on VA examination of July 1978, his blood pressure readings 
of 122/80, 126/72 and 130/96 were taken, and that examination 
of the cardiovascular system was essentially within normal 
limits.  

Chest X-rays taken in conjunction with this examination 
revealed a normal shaped heart.  A the time of the 
examination the veteran did not complained of having any 
problems associated with the heart, to include hypertension.  

On general VA examination of April 1991, the veteran's 
cardiovascular system was found to be normal as was his blood 
pressure, which was 120/80.  The VA radiology reports reflect 
that chest X-ray studies taken in April 1991 and November 
1993 showed no significant abnormality.  A July 1994 
echocardiogram revealed a normal LV systolic function, no 
valvular disease and probable LV diastolic dysfunction.  

The VA clinical records dated in 1998 indicate that the 
veteran was being followed for a history of transient 
ischemic attacks and a cerebrovascular accident and that, in 
January and May 1998, was diagnosed with hypertension, among 
other things, with blood pressure readings of 140/70 and 
130/50 indicated, respectively.  

The cardiovascular examination on both occasions was normal.  
A September 1998 record notes a past medical history of 
hypertension without a history of chest pain, palpitation, 
orthopnea, or valvular disease, among other things.  A blood 
pressure reading of 141/78 was indicated at the time.  

A VA cardiovascular examination was accomplished in January 
1999, the report of which reflects that the veteran related 
that he has had blood pressure problems since 1989.  He 
related that he was started on blood pressure medication at 
that time, and noted that in 1974 and thereafter he was told 
that he had borderline elevations in blood pressure.  

The examiner reviewed the claims folder and stated that he 
did not see a diagnosis of hypertension.  He related the 
veteran was unable to identify or produce the blood pressure 
medication he claimed to be taking.   

The examination revealed blood pressure readings of 113/50, 
143/65 and 154/60, and an examination of the heart 
specifically showed normal S1 and S2, with no rubs, murmurs 
or gallops appreciated.  The examiner noted that an 
electrocardiogram (EKG) showed a normal sinus rhythm with a 
normal axis.  There was no evidence of ischemia or 
hypertrophy.  

The impressions included those of a subjective report of 
hypertension, and nonspecific EKG abnormalities in the past 
with essentially normal EKG at that point.  In concluding the 
report, the examiner commented that, among other things, he 
found no indication of cardiac disease at that time.  

A VA radiology report of January 2000 indicates that a chest 
X-ray study showed a normal heart size, mild ectasia of the 
thoracic aorta compatible with mild aortic atherosclerosis.  
Similar findings were made in April 2000.  The VA records 
dated in March and April 2000 both note a diagnosis of 
hypertension, the control of which was noted to be successful 
in the past with medication.  

As noted hereinabove, the veteran was hospitalized in May 
2000 after suffering a subarachnoid hemorrhage after a fall.  
The VA hospital report also lists hypertension among the 
various diagnoses indicated.  

Finally, a VA outpatient treatment record dated in January 
2001 indicates that benign hypertension is contained on a 
"computerized problem list."  At the time, a blood pressure 
reading of 176/80 was indicated.  

Taking into account the relevant evidence discussed 
hereinabove, the Board finds that service connection is not 
warranted for a heart disorder or hypertension.  

Specifically, the evidence does not demonstrate that either 
disability had its onset in service or within a year of the 
veteran's separation from service, nor does it even suggest 
that either is otherwise related to service.  

The Board notes that the record is somewhat unclear as to 
whether the veteran actually suffers from hypertension or a 
heart disorder.  As noted, while hypertension and/or a 
history of hypertension is noted in numerous medical records 
discussed above, on an actual cardiovascular examination, 
dated in January 1999, it was essentially determined that he 
did not suffer from hypertension or any cardiac disease.  

Even though the existence of a current heart disability (to 
include hypertension) is unclear in this case, the Board 
points that an additional examination or opinion for 
clarification purposes or otherwise is not necessary as the 
evidence of record suggesting that the veteran does suffer 
from these disabilities does not indicate or suggest that any 
such disability may be associated with the veteran's service, 
and as noted hereinabove, neither was shown or suggested to 
exist in service or in the years following service.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002); see also Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

Further, as alluded to above, there is otherwise no further 
development required with respect to these claims because no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  See 38 U.S.C.A. § 5103(a)(2) 
(West 2002).  

In sum, the weight of the evidence does not demonstrate that 
any currently diagnosed heart disorder or hypertension was 
incurred in or aggravated by service.  

As the preponderance of the evidence is against the claims 
for service connection for a heart disorder and hypertension, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a heart disorder is denied.  

Service connection for hypertension is denied.  

As new and material evidence has been received to reopen the 
claim of service connection for a back disability, the appeal 
to this extent is allowed subject to further action as 
discussed hereinbelow.  

As new and material evidence has been received to reopen the 
claim of service connection for a right shoulder disability 
and, based on a review of this reopened claim, service 
connection for the right shoulder is granted.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for the residuals of dental 
trauma, the appeal to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a claimed prostate 
disorder, to include as due to exposure to Agent Orange, the 
appeal to this extent is denied.  

As new and material evidence has not been submitted to reopen 
the claim of service connection for a claimed peripheral 
neuropathy, to include as due to exposure to Agent Orange, 
the appeal to this extent is denied.  



REMAND

As noted above, the VCAA and implementing regulations modify 
VA's duties to notify and assist claimants.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-
(c) (2002).  VA must ensure compliance with the notice and 
duty to assist provisions contained in the new law.  This 
should include consideration of whether any additional 
notification or development action is required under the 
VCAA.  

The veteran claims that he incurred arm numbness in service 
in 1971, and that, essentially, he currently suffers from 
disability manifested by this symptom.  A cursory review of 
the record reflects that at least on one occasion in service, 
as evidenced in a June 1971 record, the veteran complained of 
numbness in the left hand extending to the elbow and was 
assessed with decreased sensory in the left extremity.  

The relatively recent evidence of record suggests that he may 
suffer from decreased sensation in the upper extremities, 
although this is not entirely clear.  Given these findings, 
the Board is of the opinion that a examination is necessary 
prior to further appellate consideration.  

As noted, the veteran also claims that he had a back 
disability that had its onset in service.  The Board again 
notes that the veteran's service medical records indicate 
that he did sustain a back injury in service, and that recent 
evidence suggests that he currently suffers from a back 
disability.  Given these findings, the Board is of the 
opinion that a examination is necessary prior to further 
appellate consideration.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
neurologic examination in order to 
determine whether he suffers from a 
disability manifested by numbness in the 
arms and if so, whether this is 
disability had its onset during his 
military service.  The claims file must 
be made available to and reviewed by the 
examiner prior to the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  To the 
extent possible, the examiner should 
provide an opinion as to whether it is as 
likely as not that any arm numbness 
indicated was incurred in or aggravated 
by the veteran's service.  

2.  The RO should also afford the veteran 
a VA orthopedic examination.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
examination.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  The examiner should be asked to 
express an opinion as to whether it is as 
likely as not that the veteran's back 
disability (if diagnosed) is related to 
any incident in service, to specifically 
include the injury documented in the 
service medical records.  

3.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

4.  Then, following completion of the 
development requested hereinabove, the RO 
should readjudicate the claim of service 
connection for numbness in the arms and 
the reopened claim of service connection 
for a back disability.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and provided an appropriate 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



